Exhibit 10.13

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Second
Amendment”), is entered into as of November 28, 2012, by and between MPG Office
Trust, Inc., a Maryland corporation, MPG Office, L.P., a Maryland limited
partnership (collectively, the “Company”), and Peggy M. Moretti (the
“Executive”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement (as defined
below).


WHEREAS, the Company and the Executive have entered into that certain Amended
and Restated Employment Agreement, effective as of January 1, 2010, as amended
by the First Amendment thereto, effective as of June 29, 2012 (the “Employment
Agreement”);


WHEREAS, pursuant to Section 10(j) of the Employment Agreement, the Employment
Agreement may be modified by a written agreement executed by the Company and the
Executive; and


WHEREAS, the Company and the Executive mutually desire to amend the Employment
Agreement as set forth in this Second Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Executive hereby amend the Employment
Agreement as follows, effective as of the date first above written:


1.         Section 1 of the Employment Agreement is hereby amended by deleting
the reference to the date “December 31, 2014” in its entirety and replacing it
with the date “December 31, 2015” in lieu thereof.


2.         Section 3(b) of the Employment Agreement is hereby amended by adding
the following new paragraph at the end of such Section:


“For the avoidance of doubt, in the event that the Executive’s employment with
the Company is terminated (other than by the Company for Cause, by the
Executive’s voluntary resignation or due to the Executive’s death or disability)
in connection with or by reason of a liquidation of the Company or a sale,
liquidation or other disposition or exit (including any trustee sale,
foreclosure, default, or placement into receivership) of all or substantially
all of the Company’s direct or indirect assets (in each case, in a single
transaction or series of transactions), such termination shall constitute a
termination of the Executive’s employment by the Company without Cause for
purposes of this Agreement, any other agreement between the Executive and the
Company, and any plan maintained by the Company.”


3.         Section 4(a) of the Employment Agreement is hereby amended by
deleting the clause “Subject to Section 4(d) below” in its entirety and
substituting the clause “Subject to Sections 4(d) and 4(e) below” in lieu
thereof.





--------------------------------------------------------------------------------




4.         The following new Section 4(e) of the Employment Agreement is hereby
added immediately after Section 4(d) of the Employment Agreement:


“(e)    Retention Plan Offset. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Executive becomes entitled to severance
payments or benefits under Section 4(a) hereof, the aggregate amount of cash
severance paid or payable to the Executive pursuant to Section 4(a)(ii) shall be
reduced by an amount equal to 75% of the aggregate amount of the Retention Bonus
(as defined in the MPG Office Trust, Inc. Retention Bonus Plan (the “Retention
Plan”)) paid to the Executive pursuant to the Retention Plan (determined on a
gross basis, prior to the deduction of any amounts withheld or deducted for tax
or payroll purposes). Such reduction, if any, shall be limited to 75% of the
aggregate amount of the Retention Bonus actually paid to the Executive, and the
amount of cash severance shall not be reduced by any Additional Retention
Payments (as defined in the Retention Plan) paid to the Executive under the
Retention Plan (in each case, such Retention Bonus and Additional Retention
Payments determined on a gross basis, prior to the deduction of any amounts
withheld or deducted for tax or payroll purposes).”


5.         This Second Amendment shall be and is hereby incorporated in and
forms a part of the Employment Agreement.


6.         All other terms and provisions of the Employment Agreement shall
remain unchanged except as specifically modified herein.




[Signature Page Follows]





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Second Amendment has been executed and delivered by the
parties hereto.
 
MPG OFFICE TRUST, INC.,
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ CHRISTOPHER M. NORTON
 
 
Name:
Christopher M. Norton
 
 
Title:
Executive Vice President,
General Counsel and Secretary
 
 




 
 
 
 
 
MPG OFFICE, L.P.,
a Maryland limited partnership
 
 
 
 
 
By: MPG Office Trust, Inc.
 
Its: General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ CHRISTOPHER M. NORTON
 
 
Name:
Christopher M. Norton
 
 
Title:
Executive Vice President,
General Counsel and Secretary





Accepted and Agreed,
this 28th day of November 2012.
 
 
 
 
 
 
 
By:
/s/ PEGGY M. MORETTI
 
 
Peggy M. Moretti
 








3